Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Deepa P. Kudalkar, M.D.,
(NPI No. 1437157146),
Petitioner,
Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-10-211
Decision No. CR2089

Date: March 10, 2010

DECISION

I dismiss the hearing request of Petitioner Deepa P. Kudalkar, M.D. because under the
applicable regulations Petitioner does not have a right to a hearing before me.

I. Background

Petitioner filed a hearing request with respect to the effective date Petitioner was given
for billing Medicare. Petitioner concedes that her earlier two Medicare enrollment
applications were returned to her as they contained an incorrect or missing signature. A
subsequent application submitted by Petitioner was approved for Medicare enrollment
effective September 8, 2009, and thus, under the regulations in effect as of January 2009,
her right to bill for services provided to Medicare beneficiaries became effective as of
August 9, 2009. Petitioner seeks a retroactive effective date of July 15, 2009.

Following my review of Petitioner’s hearing request it was apparent that Petitioner’s
appeal involves a challenge to regulations which govern the time for which Medicare will
retrospectively reimburse a supplier for items or services provided prior to the effective
date of enrollment by suppliers who are newly enrolled in the Medicare program.
Consequently, I issued an Order to Show Cause on January 15, 2010 directing Petitioner
to respond in writing not later than February 4, 2010 why her request for hearing should
not be dismissed. That Order further directed CMS to show cause by February 24, 2010
why Petitioner’s request for hearing should be dismissed pursuant to 42 C.F.R. §
498.70(b). CMS’s response requesting that Petitioner’s appeal be dismissed was received
on February 4, 2010. Petitioner did not respond to my Order to Show Cause.

II. Issue, findings of fact and conclusions of law.
A. Issue

The issue is whether the Petitioner has a right to a hearing before me.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth my Findings below as separate headings.

1. Petitioner does not have a right to a hearing.

Petitioner is a physician whose request for hearing appears to challenge regulations
governing the time from which Medicare retrospectively reimburses items or services
supplied by physicians who are newly enrolled in the Medicare program (or re-enrolled at
a point in time after enrollment has lapsed), but prior to the effective date of their
enrollment.

Petitioner is a newly enrolled supplier in the Medicare program. Petitioner provided
services to Medicare beneficiaries as of July 15, 2009, prior to the date of her enrollment,
and seeks to claim reimbursement for those services.

Petitioner asks that the filing date of its first enrollment application (June 16, 2009) be
considered and that the effective enrollment date be made retroactive to July 15, 2009.
However, CMS correctly cites to the regulation at 42 C.F.R. § 424.525 which states
without ambiguity as to its interpretation: “Enrollment applications that are rejected are
not afforded appeal rights.” As Petitioner has conceded to, her earlier applications were
not processed because they contained incomplete information. Moreover, the regulation
specifically establishes the point in time (referenced as effective date) from which
Medicare may reimburse retrospective claims for services provided by an enrolled
physician. The regulations provide that the effective date for Medicare billing privileges
for physicians and certain other practitioners is the later of the date of filing of a
Medicare enrollment application that was subsequently approved by a Medicare
contractor or the date that an enrolled physician or other practitioner first began
furnishing serves at a new practice location. 42 C.F.R. § 424.520(d). Therefore,

Medicare will reimburse retrospectively a claim for services by an enrolled physician for
up to 30 days prior to the effective date of enrollment “if circumstances preclude
enrollment in advance of providing services to Medicare beneficiaries.” 42 C.F.R.

§ 424.521(a)(1). Although Petitioner does not advance this argument, Medicare will
reimburse retrospectively for up to 90 days prior to the effective date of enrollment in the
event that a Presidentially-declared disaster precluded enrollment in advance of providing
services. 42 C.F.R. § 424.521(a)(2). Those are the only circumstances under which
retrospective reimbursement is permitted.

Petitioner’s challenge to the regulations governing the time from which Medicare
retrospectively reimburses items or services supplied by physicians who are newly
enrolled in the Medicare program is not something that I have the authority to hear and
decide. In my capacity as an ALJ I have authority to hear cases where Medicare
enrollment was denied or revoked - but here, Petitioner’s Medicare enrollment was not
improperly denied or revoked. See 42 C.F.R. § 498.3(b)(17). As noted in my Order to
Show Cause, the ALJs of this forum have summarily dismissed such hearing requests
pursuant to 42 C.F.R. § 498.70(b). See, e.g., Bradley D. Anawalt, M.D., et al., DAB
CR2021 (2009); Rachel Ruotolo, M.D., DAB CR2029 (2009); David M. Baker, M.D., et
al., DAB CR2035 (2009); Peter Manis, M.D., DAB CR2036 (2009).

2. I must dismiss Petitioner’s request for hearing.

I may dismiss a hearing request in the circumstance where a party requesting a hearing
has no right to a hearing. 42 C.F.R. § 498.70(b). Petitioner has not established a right to a
hearing, and has in fact declined to express opposition to the position CMS has taken.
Consequently, I dismiss this case.

/s/
Richard J. Smith
Administrative Law Judge

